     Case 2:19-cv-00193-RFB-VCF Document 48 Filed 05/18/20 Page 1 of 3




1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA
8
                                                   ***
9     KENTRELL D. WELCH,                             Case No. 2:19-cv-00193-RFB-VCF

10                                       Petitioner, ORDER
11           v.
12
      WARDEN BRIAN WILLIAMS, et al.,
13
                                     Respondents.
14

15          This action is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §
16   2254 by Nevada state prisoner Kentrell D. Welch. On April 15, 2020, this Court granted
17   Petitioner’s Motion for Counsel and appointed the Federal Public Defender to represent
18   Petitioner in this action (ECF No. 45). On May 15, 2020, Emma L. Smith and C.B.
19   Kirschner of the Federal Public Defender’s Office appeared as co-counsel on behalf of
20   Petitioner (ECF Nos. 46, 47). The Court now sets a schedule for further proceedings in
21   this action.
22          IT IS THEREFORE ORDERED that Counsel for Petitioner meet with Petitioner as
23   soon as reasonably possible, if counsel has not already done so, to: (a) review the
24   procedures applicable in cases under 28 U.S.C. § 2254; (b) discuss and explore with
25   Petitioner, as fully as possible, the potential grounds for habeas corpus relief in
26   Petitioner’s case; and (c) advise Petitioner that all possible grounds for habeas corpus
27   relief must be raised at this time in this action and that the failure to do so will likely result
28   in any omitted grounds being barred from future review.
                                                     1
     Case 2:19-cv-00193-RFB-VCF Document 48 Filed 05/18/20 Page 2 of 3




1           IT IS FURTHER ORDERED that Petitioner has ninety (90) days from the date of

2    this order to file and serve on Respondents an amended Petition for Writ of Habeas

3    Corpus, if any.

4           IT IS FURTHER ORDERED that Respondents have forty-five (45) days after

5    service of an amended petition within which to answer, or otherwise respond to, the

6    amended petition. If Petitioner does not file an amended petition, Respondents have

7    forty-five (45) days from the date on which the amended petition is due within which to

8    answer, or otherwise respond to, Petitioner’s original petition. Any response filed should

9    comply with the remaining provisions below, which are entered pursuant to Habeas Rule

10   5.

11          IT IS FURTHER ORDERED that any procedural defenses raised by Respondents

12   in this case be raised together in a single consolidated Motion to Dismiss. In other words,

13   the Court does not wish to address any procedural defenses raised herein either in

14   seriatum fashion in multiple successive motions to dismiss or embedded in the answer.

15   Procedural defenses omitted from such motion to dismiss will be subject to potential

16   waiver. Respondents should not file a response in this case that consolidates their

17   procedural defenses, if any, with their response on the merits, except pursuant to 28

18   U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If Respondents

19   do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they should do so within

20   the single Motion to Dismiss, not in the answer; and (b) they should specifically direct

21   their argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett v.

22   Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses, including

23   exhaustion, should be included with the merits in an answer. All procedural defenses,

24   including exhaustion, instead must be raised by a Motion to Dismiss.

25          IT IS FURTHER ORDERED that, in any answer filed on the merits, Respondents

26   must specifically cite to and address the applicable state court written decision and state

27   court record materials, if any, regarding each claim within the response as to that claim.

28
                                                 2
     Case 2:19-cv-00193-RFB-VCF Document 48 Filed 05/18/20 Page 3 of 3




1          IT IS FURTHER ORDERED that, if and when Respondents file an answer or other

2    responsive pleading, Petitioner will have thirty (30) days after service of the answer or

3    responsive pleading to file and serve his response.

4          IT IS FURTHER ORDERED that any additional state court record exhibits filed

5    herein by either Petitioner or Respondents be filed with a separate index of exhibits

6    identifying the exhibits by number. The CM/ECF attachments that are filed also must be

7    identified by the number or numbers of the exhibits in the attachment.

8          IT IS FURTHER ORDERED that, at this time, the parties shall send courtesy

9    copies of any responsive pleading and all INDICES OF EXHIBITS ONLY to the Reno

10   Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400 S.

11   Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the

12   outside of the mailing address label. No further courtesy copies are required unless

13   and until requested by the court.

14

15         DATED: 18 May 2020.

16

17                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
                                                3
